DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment dated 12-29-2021 is acknowledged.
Claims included in the prosecution are 17-19, 21-23 and 45. Claims 24-30 remain withdrawn from consideration.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 17-19, 21-23 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over CN 101081206A in combination with Astafieva (US 2014/0276482).
CN 101081206A as discussed extensively in the earlier action, discloses [page 2, 2nd from last paragraph] sustained release microspheres comprising 0.5-70 % sunitinib and salts thereof [abstract; page 4, 8th paragraph], and mixtures of PLA, PEG, rd paragraph]. Said microspheres released the sunitinib salt for over 50 days [abstract]. The size of the microspheres was 5-400 μm [page 5, 3rd paragraph]. Drug loading (e.g., encapsulation) [page 7, 2nd paragraph].
The prior art discloses encapsulated microspheres containing sunitinib salts (active), PLA, PLGA, PEG and mPEG-PLGA (polymers) [abstract and page 3, 3rd paragraph]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).  
Claim 17 recites 1-50 microns, and release for at least two weeks. Claim 17 further recites at least 5 % salt of sunitinib. Claim 21 recites 1-30 microns. CN 101081206A disclosed 5-400 μm; release for over 50 days and 0.5-70 % salt of sunitinib. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
nd to last paragraph]. A prima facie case of obviousness exists because of overlap, as discussed above. 
Claim 18 further recites 1 % PLGA-PEG. CN 101081206A disclosed polymers at 30-99 % or more. Microsphere-forming polymers, and their amounts, are recognized to have different effects (greater or less formation of the microsphere, and release of the encapsulated active) with changing amounts used. Thus, the general condition is known, and the amount of polymers are recognized to be result effective. As such, result effective variables can be optimized by routine experimentation, and it would have been prima facie obvious to optimize the amount of the polymers present in the composition taught by CN 101081206A. Further, it would be obvious to try, with a reasonable expectation of success and without undue experimentation, amounts of polymers. An ordinarily skilled artisan would be motivated to formulate an optimal microsphere. MPEP 2143.
Claims 22-23 are rendered prima facie obvious because CN 101081206A disclosed [Examples 1 and 2] suspending the microspheres in physiological saline (e.g., pharmaceutical carrier) for injection. Pharmaceutical compositions were disclosed at claim 1.
	What is lacking in CN is the teaching that sunitinib base is in the form of malate salt.

	It would have been obvious to one of ordinary skill in the art to use sunitinib or sunitinib malate for treating diseases with a reasonable expectation of success since Astafieva teaches either sunitinib or sunitinib malate could be used.
 
	Applicant’s arguments have been fully considered, but are not deemed to be moot in view of this new rejection made based on applicant’s amendment. The arguments regarding CN have been extensively addressed in the previous actions.

Nonstatutory Double Patenting
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 17-19, 21-23 and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-65 and 67-74 of Application 15/032,986. Although the claims at issue are not identical, they are not patentably distinct from each other because as set forth in the previous action.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Although the claims at issue are not identical, they are not patentably distinct from each other because the species (sunitinib formulations for use in treatment of ocular 
Response to Arguments
Applicant's arguments filed 04/23/2020 have been fully considered but they are not persuasive. 
Applicants will consider filing a terminal disclaimer when the claims in the instant application are otherwise in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598.  The examiner can normally be reached on Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 










/GOLLAMUDI S KISHORE/Primary Examiner, Art Unit 1612